918 F.2d 173Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rose MECKLEY, Plaintiff-Appellant,v.WEST VIRGINIA DEPARTMENT OF CORRECTIONS, Ron Gregory,Commissioner, Mike House, Superintendent, Frank Phares,Deputy Superintendent, Jack Whittington, Employment Officer,Gary Shaw, Captain of Security, Harold Marteney, ArnettHosey, Sergeant, Marc Walters, Counselor (ex-magistrate),Nelson Haller, Counselor, T.K. Foley, Counselor, James Reed,Correctional Officer, June Carter, Correctional Officer,William Carter, Correctional Officer, Dorsey Williams,Correctional Officer, Defendants-Appellees.
No. 90-6638.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 16, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Maxwell, Chief District Judge.  (CA-89-163)
Rose Meckley, appellant pro se.
James Alexander Swart, Office of the Attorney General of West Virginia, Charleston, W.V., for appellees.
N.D.W.Va.
DISMISSED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM.


1
Rose Meckley appeals the district court's partial dismissal of her 42 U.S.C. Sec. 1983 suit.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.